                                         Case 8:18-cv-01644-VAP-KES Document 106 Filed 10/01/19 Page 1 of 5 Page ID #:2741



                                             1 JOHN P. REITMAN (State Bar No. 80579)
                                                 jreitman@lgbfirm.com
                                             2 JACK A. REITMAN (State Bar No. 283746)
                                                 jareitman@lgbfirm.com
                                             3 LANDAU GOTTFRIED & BERGER LLP
                                                 1880 Century Park East, Suite 1101
                                             4 Los Angeles, California 90067
                                                 Telephone: (310) 557-0050
                                             5 Facsimile: (310) 557-0056

                                             6 Attorneys for Brian Weiss,
                                                 Court Appointed Receiver of Eagan Avenatti, LLP
                                             7

                                             8                       UNITED STATES DISTRICT COURT
                                             9       CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
                                            10

                                            11   In re                                      Case No. 8:18-CV-01644-VAP-KES
& B E RG ER LLP




                                            12
                                                 EAGAN AVENATTI, LLP                        RECEIVER’S NOTICE OF
             L OS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W




                                            13                                              MOTION AND MOTION TO
  GOTTFR IED




                                            14                       Debtor.                DISCHARGE RECEIVER;
                                                                                            MEMORANDUM OF POINTS AND
L ANDAU




                                            15                                              AUTHORITIES
                                            16
                                                                                            [Declaration of Brian Weiss in
                                            17                                              support filed concurrently herewith]
                                            18
                                                                                            Hearing Date, Time, and Location:
                                            19                                              Date:     October 29, 2019
                                                                                            Time:     10:00 a.m.
                                            20                                              Place:    Courtroom 6D
                                                                                                      411 W 4th Street
                                            21                                                        Santa Ana, CA 92701
                                            22

                                            23

                                            24

                                            25

                                            26

                                            27

                                            28
                                        Case 8:18-cv-01644-VAP-KES Document 106 Filed 10/01/19 Page 2 of 5 Page ID #:2742



                                            1 TO THE HONORABLE KAREN E. SCOTT, MAGISTRATE JUDGE FOR

                                            2 THE CENTRAL DISTRICT OF CALIFORNIA, AND ALL OTHER

                                            3 PARTIES IN INTEREST AND THEIR ATTORNEYS OF RECORD:

                                            4        PLEASE TAKE NOTICE that on October 29, 2019, at 10:00 a.m., in
                                            5 Courtroom 6D of the United States District Court for the Central District of

                                            6 California, Santa Ana Division, located at 411 W 4th Street, Santa Ana, California,

                                            7 Brian Weiss, federal court appointed receiver (the “Receiver”) for Eagan Avenatti,

                                            8 LLP (“EA”), will move the Court (the “Motion”) for an order discharging Mr.

                                            9 Weiss’ duties as the court appointed receiver for EA.

                                           10        PLEASE TAKE FURTHER NOTICE that the Motion is based on the
                                           11 Receiver causing EA to file for chapter 7 bankruptcy on September 13, 2019 (In re
& B E RG ER LLP




                                           12 Eagan Avenatti, LLP, Case No. 8:19-bk-13560-CB). A bankruptcy trustee (Richard
             LOS ANGELES, CALIFO RNIA
                ATTO RNEYS AT LA W




                                           13 A. Marshack, the “Trustee”) has been appointed, and the Receiver has turned over
  GOTTFRIED




                                           14 all files and other property to the Trustee, and discussed this case at great length with
L ANDAU




                                           15 him.

                                           16        PLEASE TAKE FURTHER NOTICE that the Motion is based on Federal
                                           17 Rule of Civil Procedure 66 and California Rule of Court 3.1184, which require a

                                           18 noticed motion and court order in order to discharge the Receiver. As EA is now in

                                           19 bankruptcy, the Receiver’s duties have de facto terminated as they have all been

                                           20 transferred as a matter of law to the Trustee.

                                           21        PLEASE TAKE FURTHER NOTICE that this Motion is based on this
                                           22 Notice of Motion, the accompanying Memorandum of Points and Authorities, the

                                           23 concurrently filed declaration of Brian Weiss, with exhibit, the pleadings and other

                                           24 papers on file in this case, and upon such evidence and argument as may be

                                           25 presented at or before the hearing on the Motion.

                                           26        PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 7-3, the
                                           27 Receiver has discussed the Motion with judgment creditor Jason Frank Law and Mr.

                                           28 Avenatti. Mr. Frank does not intend to oppose the motion; Mr. Avenatti does intend
                                                                                       2
                            Case 8:18-cv-01644-VAP-KES Document 106 Filed 10/01/19 Page 3 of 5 Page ID #:2743



                                          1 to oppose the Motion.

                                          2        WHEREFORE, the Receiver respectfully requests the Court enter an order
                                          3 discharging Brian Weiss from his duties as receiver for Eagan Avenatti, LLP.

                                          4

                                          5 Dated: October 1, 2019          Respectfully submitted,
                                          6                                      LANDAU GOTTFRIED & BERGER LLP

                                          7

                                          8                                       By:       /s/ Jack A. Reitman
                                                                                               Jack A. Reitman
                                          9                                       Attorneys for Brian Weiss, Court Appointed
                                                                                  Receiver of Eagan Avenatti, LLP
                                         10

                                         11
& B E RG ER




                                         12
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFRIED




                                         13
         LLP




                                         14
L ANDAU




                                         15

                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28

                                                                                     3
                            Case 8:18-cv-01644-VAP-KES Document 106 Filed 10/01/19 Page 4 of 5 Page ID #:2744



                                          1                MEMORANDUM OF POINTS AND AUTHORITIES
                                          2        Brian Weiss, court appointed receiver (“Receiver”) of Eagan Avenatti, LLP
                                          3 (“EA”), submits this memorandum of points and authorities in support of his motion

                                          4 (the “Motion”) for an order discharging Mr. Weiss’ duties as the court appointed

                                          5 receiver for EA. Also filed under separate cover is the Declaration of Brian Weiss

                                          6 (the “Weiss Dec.”), with exhibit.

                                          7 I.     STATEMENT OF FACTS
                                          8        The Receiver was appointed by this Court (by stipulation) on February 13,
                                          9 2019 [Docket No. 53] (the “Receivership Order”). On September 13, 2019, the

                                         10 Receiver caused EA to file for chapter 7 bankruptcy (In re Eagan Avenatti, LLP,

                                         11 Case No. 8:19-bk-13560-CB, the “EA Bankruptcy Case”). A bankruptcy trustee
& B E RG ER




                                         12 (Richard A. Marshack, the “Trustee”) has been appointed, and the Receiver has
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W
 GOTTFRIED




                                         13 turned over all files and other property to the Trustee, and discussed EA and its
         LLP




                                         14 business/various issues at great length with him. Weiss Dec., ¶ 2.
L ANDAU




                                         15        As the assets and affairs of EA are now wholly controlled by the Trustee in
                                         16 the EA Bankruptcy Case, the Receiver believes that his duties have concluded, and

                                         17 requests that the Court enter an order discharging him of his obligations under the

                                         18 Receivership Order. Weiss Dec., ¶ 3. The Receiver has attached his final report as

                                         19 Exhibit 1 to the Weiss Dec.

                                         20 II.    ARGUMENT
                                         21        Federal Rule of Civil Procedure 66 requires that the Court issue an order
                                         22 discharging the Receiver, and states that local rules determine the procedure for

                                         23 obtaining such an order. The pertinent local rule is California Rule of Court

                                         24 3.1184(a), which governs the Receiver’s final account and report, and the

                                         25 termination of the EA Receivership estate (the Receiver must present (i) a final

                                         26 account and report; (ii) a request for the discharge; and (iii) a request for exoneration

                                         27

                                         28

                                                                                        4
                            Case 8:18-cv-01644-VAP-KES Document 106 Filed 10/01/19 Page 5 of 5 Page ID #:2745



                                          1 of the receiver’s surety).1

                                          2           As stated above, EA is now in bankruptcy with a trustee appointed.
                                          3 Therefore, there are no more duties for the Receiver to carry out. The Receiver has

                                          4 submitted his final report which explains the filing of bankruptcy and the various

                                          5 EA issues the Receiver was dealing with prior to that filing. The Receiver was not

                                          6 required under the Receivership Order to post a surety bond.

                                          7 III.      CONCLUSION.
                                          8           For all the foregoing reasons, the Receiver respectfully requests that the Court
                                          9 grant the Motion and enter an order discharging Brian Weiss from his duties as

                                         10 receiver for Eagan Avenatti, LLP.

                                         11
& B E RG ER




                                         12 Dated: October 1, 2019                    Respectfully submitted,
              LOS ANGELES, CALIFO RNIA
                 ATTO RNEYS AT LA W




                                                                                      LANDAU GOTTFRIED & BERGER LLP
 GOTTFRIED




                                         13
         LLP




                                         14                                           By:       /s/ Jack A. Reitman
L ANDAU




                                                                                                   Jack A. Reitman
                                         15                                           Attorneys for Brian Weiss, Court Appointed
                                                                                      Receiver of Eagan Avenatti, LLP
                                         16

                                         17

                                         18

                                         19

                                         20

                                         21

                                         22

                                         23

                                         24   1
                                                  California Rule of Court 3.1184(b) states that no memorandum is required in
                                         25
                                              support of the Motion unless the court so orders. However, the Receiver wanted to
                                         26
                                              give a brief account of the events that have transpired and the applicable law for the
                                         27
                                              convenience of the Court.
                                         28

                                                                                          5
